DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 has been received and considered. 
Claim Objections
Claim 15 is objected to because of the following informalities:  
It appears applicant intended “in accordance with a in a” to read --in accordance with--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 11, and 20 include the limitations “the first operational mode comprises at least one of: a manual control of the vehicle; a semi-autonomous control of the vehicle; or an autonomous control of the vehicle by a first autonomous controller” and “the second operational comprises at least one of: the autonomous control of the vehicle by the first autonomous controller; or the autonomous control of the vehicle by a second autonomous controller”. The first driving mode could be an autonomous control of the vehicle by a first autonomous controller, and the second mode could also be an autonomous control of the vehicle by a first autonomous controller.  Claims 1, 6, and 15 recite that the second operational mode is different than the first operational mode. However, in claims 1, 11, and 20, there is nothing stopping the selection of the first and second driving modes from being the same based on the broadest reasonable interpretation of those claims, as noted above. Since this would cause the first and second modes to overlap, claims 1, 11, and 20 are unclear, and are rendered indefinite. 
	Claims 2-5 are rejected as being indefinite by virtue of their dependency on Claim 1. 
	For the purposes of examination in this Office Action, it is understood that during the selection of the driving modes, there is a method/system/etc. that restricts the selection of the first and second driving modes from being the same. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second controller".  The limitation “the second controller” is not linked to any specific controller, therefore there is insufficient antecedent basis for this limitation in the claim. 
For the purposes of examination in this Office Action, it is understood that the limitation “the second controller” in Claim 10 is referring to the limitation “the autonomous controller to control a second simulated vehicle” in Claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolgov (US 2014/0303827) based on the claim language best understood by the examiner.

Regarding Claim 6, Dolgov discloses a method comprising: 
receiving data associated with an operation of a vehicle through an environment, in accordance with a first operational mode (Figure 1: System 104; Paragraph 0042); 
receiving, at a first time, a request to engage a second operational mode of the vehicle which is different than the first operational mode (Paragraph 0011); 
determining, based at least in part on the data, a state of the vehicle at the first time (Paragraph 0082); 
determining that the state fails to satisfy a condition associated with an engagement of the second operational mode (Paragraph 0082); 
and disabling the engagement of the second operational mode, wherein a disabled engagement of the second operational mode causes the vehicle to continue operating according to the first operational mode (Paragraph 0082).

Regarding Claim 7, Dolgov discloses the method of claim 6, wherein the request is a first request, and the state is a first state, the method further comprising: 
receiving, at a second time, a second request to engage the second operational mode of the vehicle (Figure 4A: Step 402; Paragraph 0093); 
determining a second state of the vehicle associated with the second time (Figure 4A: Steps 402, 404; Paragraph 0093);
determining that the second state satisfies the condition (Figure 4A: Step 408; Paragraph 0111); 
and causing the vehicle to be controlled vehicle according to the second operational mode (Figure 4A: Step 412; Paragraph 0113).

Regarding Claim 8, Dolgov discloses the method of claim 7, further comprising: 
generating a simulation based at least in part on the data (Figure 1: System 148; Paragraph 0038); 
and determining a time period associated with the state of the vehicle wherein the first time is associated with the time period, wherein disabling the engagement of the second operational mode comprises disabling the engagement during the time period in the simulation (Paragraphs 0088 and 0111).

Regarding Claim 13, Dolgov discloses the method of claim 6, further comprising receiving additional data corresponding to the operation of the vehicle, the additional data comprising at least one of: 
map data associated with a map of the environment (Figure 1: Item 116; Paragraph 0016); 
a vehicle trajectory of the vehicle operating in the environment (Figure 1: Item 148; Paragraph 0044); 
object data associated with a detected object in the environment (Paragraph 0045); 
an action determined by a controller of the vehicle (Paragraph 0045); 
or a time period associated with a maneuver that fails to satisfy the condition, wherein the data and the additional data is configured to be used by a simulation computing system to generate a simulation of the operation of the vehicle in the environment (Paragraphs 0076-0077, 0082).

Regarding Claim 14, Dolgov discloses the method of claim 6, wherein the state comprises at least one of: 
a lane change (Paragraphs 0014, 0076); 
a transition through a junction; 
or a deviation from a vehicle path associated with traveling around an obstacle (Paragraphs 0014, 0045, 0082).

Regarding Claim 15, Dolgov discloses one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising: 
receiving data associated with operation of a vehicle through an environment, in accordance with a in a first operational mode, the data comprising one or more of sensor data (Figure 1: System 104; Paragraph 0042); 
receiving, at a first time, a request to engage a second operational mode of the vehicle which is different than the first operational mode (Paragraph 0011); 
determining, based at least in part on the data, a state of the vehicle at the first time (Paragraph 0082); 
Lee&Hayesdetermining that the state fails to satisfy a condition associated with an engagement of the second operational mode (Paragraph 0082); 
and disabling the engagement of the second operational mode, wherein the vehicle continues the operation according to the first operational mode (Paragraph 0082).

Regarding Claim 16, Dolgov discloses the one or more non-transitory computer-readable media of claim 15, wherein the request is a first request, and the state is a first state, the operations further comprising: 
receiving, at a second time, a second request to engage the second operational mode of the vehicle (Figure 4A: Step 402; Paragraph 0093); 
determining a second state of the vehicle at the second time (Figure 4A: Steps 402, 404; Paragraph 0093); 
determining that the second state satisfies the condition (Figure 4A: Step 408; Paragraph 0111); 
and enabling engagement of the second operational mode (Figure 4A: Step 412; Paragraph 0113).

Regarding Claim 17, Dolgov discloses the one or more non-transitory computer-readable media of claim 15, the operations further comprising: 
generating a simulation based at least in part on the data (Figure 1: System 148; Paragraph 0038); 
and determining a time period associated with the state of the vehicle wherein the first time is associated with the time period, wherein disabling the engagement of the second operational mode comprises disabling the engagement during the time period (Paragraphs 0088 and 0111).

Regarding Claim 18, Dolgov discloses the one or more non-transitory computer-readable media of claim 15, wherein the state comprises at least one:
of a lane change (Paragraphs 0014, 0076); 
a transition through a junction; 
or a deviation from a vehicle path associated with traveling around an obstacle (Paragraphs 0014, 0045, 0082).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0303827) in view of Nageshkar (US 2021/0039494), based on the claim language best understood by the examiner.

Regarding Claim 1, Dolgov discloses a system comprising: 
one or more processors (Figure 1: Processor 113; Paragraph 0015); 
and memory storing processor-executable instructions that, when executed by the one or more processors, configure the system to (Paragraphs 0004, 0042): 
receive data associated with a vehicle, wherein the data is associated with an operation of the vehicle in a first operational mode (Figure 1: System 104; Paragraph 0042),
the first operational mode comprising at least one of: 
a manual control of the vehicle; 
a semi-autonomous control of the vehicle; 
or an autonomous control of the vehicle by a first autonomous controller (Paragraph 0012; specifically fully autonomous mode);
a second operational mode, where the second operational mode is different than the first operational mode and comprises at least one of:  
the autonomous control of the vehicle by the first autonomous controller; or
the autonomous control of the vehicle (Paragraph 0012; specifically semi-autonomous mode);
receive, at a first time, a request to engage a second operational mode of the vehicle (Paragraph 0011), wherein 
determine, based at least in part on the data, a maneuver of the vehicle associated with the first time (Paragraph 0082); 
determine that the maneuver fails to satisfy a condition associated with an engagement of the second operational mode (Paragraph 0082); 
and disable the engagement of the second operational mode, wherein a disabled engagement of the second operational mode causes the vehicle to continue operating according to the first operational mode (Paragraph 0082).
However, Dolgov does not teach:
a second operational mode, comprising: 
the autonomous control of the vehicle (i.e., the semi-autonomous mode) by a second autonomous controller.
Nageshkar, in the same field of endeavor, teaches:
the first mode of the computer is an autonomous mode, where the computer controls the propulsion, brake system, and steering input without input from a human driver (Paragraph 0029);
the second mode of the computer is a semi-autonomous mode, where the computer controls one or two of the propulsion, brake system, and steering system and the human driver controls the remainder (Paragraph 0029; i.e., autonomous mode and semi-autonomous mode require different control routines, and therefore different controllers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dolgov with the operational modes of Nageshkar. 
One of ordinary skill in the art would have been motivated to include Nageshkar because “The control system provides a way for an occupant of the vehicle to control the vehicle when desired, permit the vehicle to operate itself when desired, and easily switch between the two” (Paragraph 0027). Nageshkar allows for easy switching between driving modes, as once the driver has requested a switch between modes using one of the manual inputs, the switch is done easily.

Regarding Claim 2, modified Dolgov teaches the system of claim 1, wherein the request is a first request, the maneuver is a first maneuver, and the instructions further configure the one or more processors to: 
receive, at a second time, a second request to engage the second operational mode of the vehicle (Figure 4A: Step 402; Paragraph 0093); 
determine a second maneuver of the vehicle associated with the second time (Figure 4A: Step 402, 404; Paragraph 0093); determine that the second maneuver satisfies the condition (Figure 4A: Step 408; Paragraph 0111); 
and cause the vehicle to be controlled vehicle according to the second operational mode (Figure 4A: Step 412; Paragraph 0113).
Modified Dolgov teaches this because “Some autonomous vehicles may require some initial input or continuous input… Other systems… permits the operator to switch from a manual mode… to an autonomous mode… to modes that lie somewhere in between” (Paragraph 0001). Dolgov allows for the switching between various driving modes. This makes the trip easier on the driver, as in certain situations, the car can autonomously drive, requiring nothing from the driver. 

Regarding Claim 3, modified Dolgov teaches the system of claim 1, wherein the instructions further configure the one or more processors to: 
generate a simulation based at least in part on the data (Figure 1: System 148; Paragraph 0038); 
and determine a time period associated with the maneuver, wherein the first time is associated with the time period, wherein disabling the engagement is based at least in part on a determination that the first time is associated with the time period (Paragraphs 0088 and 0111).
Modified Dolgov teaches this because “Some autonomous vehicles may require some initial input or continuous input… Other systems… permits the operator to switch from a manual mode… to an autonomous mode… to modes that lie somewhere in between” (Paragraph 0001). Dolgov allows for the switching between various driving modes. This makes the trip easier on the driver, as in certain situations, the car can autonomously drive, requiring nothing from the driver. 

Regarding Claim 4, modified Dolgov teaches the system of claim 1, wherein the request to engage the second operational mode is received from: 
a simulation computing device; 
or a vehicle computing device (Figure 1: System 111; Paragraph 0071).
Modified Dolgov teaches this because “Some autonomous vehicles may require some initial input or continuous input… Other systems… permits the operator to switch from a manual mode… to an autonomous mode… to modes that lie somewhere in between” (Paragraph 0001). Dolgov allows for the switching between various driving modes. This makes the trip easier on the driver, as in certain situations, the car can autonomously drive, requiring nothing from the driver. 

Regarding Claim 5, modified Dolgov teaches the system of claim 1, wherein the maneuver comprises at least one of: 
a lane change (Paragraphs 0014, 0076); 
a transition through a junction; 
or a deviation from a vehicle path associated with traveling around an obstacle (Paragraphs 0014, 0045, 0082).
	Modified Dolgov teaches this because “Some autonomous vehicles may require some initial input or continuous input… Other systems… permits the operator to switch from a manual mode… to an autonomous mode… to modes that lie somewhere in between” (Paragraph 0001). Dolgov allows for the switching between various driving modes. This makes the trip easier on the driver, as in certain situations, the car can autonomously drive, requiring nothing from the driver.

Regarding Claim 11, Dolgov discloses the method of claim 6, wherein: 
the first operational mode comprising at least one of: 
a manual control of the vehicle; 
a semi-autonomous control of the vehicle; 
or an autonomous control of the vehicle by a first autonomous controller (Paragraph 0012; specifically fully autonomous mode);
a second operational mode, where the second operational mode is different than the first operational mode and comprises at least one of:  
the autonomous control of the vehicle by the first autonomous controller; or
the autonomous control of the vehicle (Paragraph 0012; specifically semi-autonomous mode);
However, Dolgov does not teach:
a second operational mode, comprising: 
the autonomous control of the vehicle (i.e., the semi-autonomous mode) by a second autonomous controller.
Nageshkar, in the same field of endeavor, teaches:
the first mode of the computer is an autonomous mode, where the computer controls the propulsion, brake system, and steering input without input from a human driver (Paragraph 0029);
the second mode of the computer is a semi-autonomous mode, where the computer controls one or two of the propulsion, brake system, and steering system and the human driver controls the remainder (Paragraph 0029; i.e., autonomous mode and semi-autonomous mode require different control routines, and therefore different controllers);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dolgov with the operational modes of Nageshkar. 
One of ordinary skill in the art would have been motivated to include Nageshkar because “The control system provides a way for an occupant of the vehicle to control the vehicle when desired, permit the vehicle to operate itself when desired, and easily switch between the two” (Paragraph 0027). Nageshkar allows for easy switching between driving modes, as once the driver has requested a switch between modes using one of the manual inputs, the switch is done easily.

Regarding Claim 20, Dolgov discloses the one or more non-transitory computer-readable media of claim 15, wherein:
the first operational mode comprising at least one of: 
a manual control of the vehicle; 
a semi-autonomous control of the vehicle; 
or an autonomous control of the vehicle by a first autonomous controller (Paragraph 0012; specifically fully autonomous mode);
a second operational mode, where the second operational mode is different than the first operational mode and comprises at least one of:  
the autonomous control of the vehicle by the first autonomous controller; or
the autonomous control of the vehicle (Paragraph 0012; specifically semi-autonomous mode).
However, Dolgov does not teach:
a second operational mode, comprising: 
the autonomous control of the vehicle (i.e., the semi-autonomous mode) by a second autonomous controller.
Nageshkar, in the same field of endeavor, teaches:
the first mode of the computer is an autonomous mode, where the computer controls the propulsion, brake system, and steering input without input from a human driver (Paragraph 0029);
the second mode of the computer is a semi-autonomous mode, where the computer controls one or two of the propulsion, brake system, and steering system and the human driver controls the remainder (Paragraph 0029; i.e., autonomous mode and semi-autonomous mode require different control routines, and therefore different controllers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dolgov with the operational modes of Nageshkar. 
One of ordinary skill in the art would have been motivated to include Nageshkar because “The control system provides a way for an occupant of the vehicle to control the vehicle when desired, permit the vehicle to operate itself when desired, and easily switch between the two” (Paragraph 0027). Nageshkar allows for easy switching between driving modes, as once the driver has requested a switch between modes using one of the manual inputs, the switch is done easily.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0303827) in view of Oba (US 2021/0188289), and further in view of Halder (US 2019/0310654), based on the claim language best understood by the examiner.

Regarding Claim 9, Dolgov teaches the method of claim 6 (Paragraphs 0011, 0081),
generating a simulation based at least in part on the data, wherein the simulation is generated to evaluate a performance of an autonomous controller in a scenario in the environment (Paragraph 0076); 
initiating the simulation (Paragraph 0076).
However, Dolgov does not teach: 
wherein initiating the simulation causes a first simulated vehicle to operate in the simulation based on the data; 
receiving, at a second time, a second request to engage the second operational mode in association with the simulation; 
engaging the second operational mode at the second time based at least in part on the request, wherein engaging the second operational mode causes the autonomous controller to control a second simulated vehicle in the simulation; 
determining a third time associated with an action determination by the autonomous controller in response to the scenario; 
and determining to stop the simulation at the third time.
Oba, in the same field of endeavor, teaches:  
receiving, at a second time, a second request to engage the second operational mode in association with the simulation (Figure 2; Paragraph 0035); 
determining a third time associated with an action determination by the autonomous controller in response to the scenario (Paragraph 0227); 
and determining to stop the simulation at the third time (Paragraph 0227). 
Halder, in the same field of endeavor, teaches:
initiating the simulation causes a first simulated vehicle to operate in the simulation based on the data (Paragraphs 0046, 0048);
engaging the second operational mode at the second time based at least in part on the request, wherein engaging the second operational mode causes the autonomous controller to control a second simulated vehicle in the simulation (Paragraphs 0046, 0048);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dolgov with the time determinations of Oba and the simulation of Halder. 
One of ordinary skill in the art would have been motivated to include Oba because “driving is performed by switching automatic driving and manual driving by an operator” (Paragraph 0004), however “it is necessary to make the driver start manual driving when the driver's level of alertness is high…[therefore] it is necessary to check the driver's level of alertness” (Paragraphs 0009-0010). The driving system of Oba includes simulations to check both the alertness of the driver and the surrounding environment, making sure they are compatible with each other. A system that checks both allows for safer switching between driving modes, and can check if certain maneuvers are appropriate given the state of the driver and the environment. 
	One of ordinary skill in the art would have been motivated to include Halder because “AI-based technologies [can] perform operations such as identifying objects in an autonomous vehicle's environment, making automatic decisions affecting the motion of the vehicle, and the like”, however “Current autonomous driving solutions…[are] not well equipped for ensuring functional safety” (Paragraph 0007). The simulation of Halder includes an AI system that can check to make sure certain maneuvers/state changes would be appropriate in the future based on future map, vehicle, and obstacle data. This would increase passenger safety, and allow autonomous driving systems to predict when a mode switch would happen in the future. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0303827) in view of Oba (US 2021/0188289), and further in view of Halder (US 2019/0310654) and Taguchi (US 2017/0227970) based on the claim language best understood by the examiner based on the claim language as best understood by the examiner.

Regarding Claim 10, modified Dolgov teaches the method of claim 9 (Paragraphs 0011, 0081). 
However, modified Dolgov does not teach: 
determining a difference between a first position associated with the data and a second position determined based at least in part on the second controller meets or exceeds a threshold difference.
Taguchi, in the same field of endeavor, teaches: 
determining a difference between a first position associated with the data and a second position determined based at least in part on the second controller meets or exceeds a threshold difference (Figure 3: Step S16). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dolgov with the simulation of Taguchi. 
One of ordinary skill in the art would have been motivated to include Taguchi because “if it is determined that the distance between the first vehicle position and the second vehicle position is not equal to or smaller than the threshold, the autonomous driving system performs the autonomous driving control of the vehicle” (Paragraph 0010). This allows for increased accuracy for determining the vehicle’s position during autonomous driving mode, since “there is a possibility that the position detection processing of the second vehicle position is not appropriate if it is determined that the distance between the first vehicle position and the second vehicle position is not equal to or smaller than the threshold” (Paragraph 0010). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0303827) in view of Oba (US 2021/0188289) based on the claim language best understood by the examiner based on the claim language as best understood by the examiner.

Regarding Claim 12, Dolgov teaches the method of claim 6 (Paragraphs 0011, 0081). 
However, Dolgov does not teach: 
determining one or more of a start time or a stop time associated with the state; and associating the start time or the stop time with the data in a datastore for use in a simulation.
Oba, in the same field of endeavor, teaches: 
determining one or more of a start time or a stop time associated with the state (Paragraph 0227);
and associating the start time or the stop time with the data in a datastore for use in a simulation (Paragraph 0227). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dolgov with the simulation of Oba. 
One of ordinary skill in the art would have been motivated to include Oba because “driving is performed by switching automatic driving and manual driving by an operator” (Paragraph 0004), however “it is necessary to make the driver start manual driving when the driver's level of alertness is high…[therefore] it is necessary to check the driver's level of alertness” (Paragraphs 0009-0010). The driving system of Oba includes simulations to check both the alertness of the driver and the surrounding environment, making sure they are compatible with each other. A system that checks both allows for safer switching between driving modes, and can check if certain maneuvers are appropriate given the state of the driver and the environment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov (US 2014/0303827) in view of Frazzoli (US 2019/0064801).

Regarding Claim 19, Dolgov teaches the one or more non-transitory computer-readable media of claim 15, wherein: 
the request is received based on input from an operator of the vehicle (Figure 4A: Step 402; Paragraph 0093); 
However, Dolgov does not teach:
the first operational mode comprising a manual mode or a semi-autonomous mode of the operation of the vehicle; 
and the second operational mode comprising an autonomous mode of the operation of the vehicle.
Frazzoli, in the same field of endeavor, teaches: 
the first operational mode comprising a manual mode or a semi-autonomous mode of the operation of the vehicle (Figure 4: Items 402, 404; Figure 5: Analyzer 530; Paragraphs 0115, 0117, 0124); 
and the second operational mode comprising an autonomous mode of the operation of the vehicle (Figure 4: Items 401, 403; Figure 5: Analyzer 530; Paragraphs 0115, 0117, 0124). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the computer-readable media of Dolgov with the operational mode transition of Frazzoli. 
One of ordinary skill in the art would have been motivated to include Frazzoli because “a probabilistic model [is used] to optimally determine the next driving mode, or combinations of them”, however “causing the transition may be rejected when the next driving mode is infeasible or unsafe” (Paragraph 0010). Frazzoli includes the ability to switch between different driving modes (manual, autonomous, etc.), and ensures that this check is allowable based on the state of the environment. Making sure the switch between driving modes is ok increases passenger safety, as a switch during an unsafe time could result in risk to the driver and/or the surrounding environment (Paragraph 0147). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR X YUNGBLUTH whose telephone number is (571)272-9920. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR X. YUNGBLUTH/Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669